Case 1:17-cv-02041-RJL Document 147-5 Filed 05/21/21 Page 1 of 5




               Exhibit C
Case 1:17-cv-02041-RJL Document 147-5 Filed 05/21/21 Page 2 of 5


                                                                                  1
                        UNCLASSIFIED, COMMITTEE SENSITIVE




    EXECUTIVE SESSION

    PERMANENT SELECT COMMITTEE ON INTELLIGENCE,

    U.S. HOUSE OF REPRESENTATIVES,

    WASHINGTON, D.C.




           INTERVIEW OF:        GLENN SIMPSON




                                Tuesday, November14,2017

                                     Washington, D.C.




           The interview in the above matter was held in Room HVC-304, the Capitol,

     commencing at 2:13 p.m .

            Present:   Representatives Conaway, King, Rooney, Ros-Lehtinen, Gowdy,

     Schiff, Himes, Speie r, Quigley, Swalwell, Castro, and Heck .



                        UNCLASSIFIED, COMMITTEE SENSITIVE
Case 1:17-cv-02041-RJL Document 147-5 Filed 05/21/21 Page 3 of 5


                                                                   2
                     UNCLASSIFIED, COMMITTEE SENSITIVE




      Appearances:




      For the PERMANENT SELECT COMMITTEE ON INTELLIGENCE:




      For GLENN SIMPSON:



      ROBERT F. MUSE, ESQ.

      JOSHUA LEVY, ESQ.

      RACHELCLATTENBURG,ESQ.




                     UNCLASSIFIED, COMMITTEE SENSITIVE
Case 1:17-cv-02041-RJL Document 147-5 Filed 05/21/21 Page 4 of 5


                                                                                                3
                         UNCLASSIFIED, COMMITTEE SENSITIVE




                                Good afternoon . This is an unclassified transcribed

     interview of Mr. Glenn Simpson.

            Thank you for speaking to us today.     For the record, I am                    a

     staff member of the House Permanent Select Committee on Intelligence. Others

     present today will irtroduce themselves when they speak.

            But before we begin, I have a security reminder.     If you haven't left your

     electronics outside, please do so at this time. That includes blackberries,

     iPhones, androids, tablets, iPads, or eReaders, laptops, iPods, MP3 players,

     recording devices, cameras, wireless headsets, pagers, and any type of bluetooth

     wristbands or watches.

            I also want to state a few things for the record. The questioning will be

     conducted by members and staff during their allotted time period.      Some

     questions may seem basic, but that is because we need to clearly establish facts

     and understand the situation.    Please do not assume we know any facts you have

     previously disclosed as part of any other investigation or review.

            We ask that you give complete and fulsome replies to questions, based on

     your best recollection . If a question is unclear or you are uncertain in you r

     response, please let us know. And if you do not know the answer to a question or

     cannot remember, simply say so.

            During the course of this interview, we will take any breaks that you desire.

            This interview will be transcribed. There is a reporter making a record of

     these proceedings so we can easily consult a written compilation of your answers.

     Because the reporter cannot record gestures, we ask that you answer verbally.          If

     you forget to do this, you might be reminded to do so.    You may also be asked to


                        UNCLASSIFIED, COMMITTEE SENSITIVE
Case 1:17-cv-02041-RJL Document 147-5 Filed 05/21/21 Page 5 of 5


                                                                                            22
                          UNCLASSIFIED, COMMITTEE SENSITIVE



      by the client, or did you come up with those on your own?

             MR. SIMPSON : Generally speaking, we seek and usually receive a lot of

      leeway to develop our lines of inquiry. And typically, when you're already familiar

      with the subject and the client isn't -- and that was obviously the case

      here -- you're running the investigation .

           . So we like to get -- we like to have a lot of freedom to pursue everything or

      the things that we think are important, because we have found from experience

      that clients, you know, generally they have something that they maybe are trying

      to do or have some preconceived notions about things, and we find that to be

      unhelpful. So I'd say, in general, we were the arch itects of the research and we

      made most of the decisions about what to look for and where to look.

             MR. GOWDY: What was the budget for you to enjoy the freedom to

      pursue the lines of inquiry you wanted to pursue?

             MR. SIMPSON : I don't remember being given a specific expenses budget.

      I think the fees were $50,000 a month.

             MR. GOWDY: Flat fee, $50,000 a month?

             MR. SIMPSON: That's right.

             MR. GOWDY:       Plus expenses, minus expenses?

             MR. SIMPSON : Plus expenses, yes.

             MR. GOWDY: How did you come to know Christopher Steele?

             MR. SIMPSON:       I met Chris in -- I left the Wall Street Journal in 2009.

     And. in my last few years at the Wall Street Journal, I had been livi ng in Belgium, in

     Brussels, and had developed a line of reporting around the former Soviet Union

     and crime and corruption in the former Soviet Union.

            And I had written a series of articles about Vladimir Putin and a lot of


                          UNCLASSIFIED, COMMITTEE SENSITIVE
